t c no united_states tax_court nield and linda montgomery petitioners v commissioner of internal revenue respondent docket no 16864-02l filed date ps filed a joint federal_income_tax return for the taxable_year reporting total_tax of dollar_figure and tax due of dollar_figure ps failed to remit the latter amount with their tax_return r accepted ps’ tax_return as filed and assessed the tax reported therein sec_6201 i r c r issued to ps a final notice_of_intent_to_levy and ps filed with r a request for a collection_due_process_hearing under sec_6330 i r c in a subsequent telephone conversation between ps’ counsel and r’s appeals officer ps asserted that they had overstated the total_tax on their original return for and indicated that they intended to submit an amended_return showing that they were due a refund for that year r issued to ps a final notice_of_determination in which he determined that ps were not entitled to challenge the amount of their tax_liability in the administrative_proceeding citing sec_6330 i r c ps filed with the court a timely petition for review of r’s determination r filed a motion for summary_judgment ps opposed r’s motion held r’s motion for summary_judgment will be denied sec_6330 i r c permits ps to challenge the existence or amount of the tax_liability reported on their original tax_return because ps have not received a notice_of_deficiency and have not otherwise had an opportunity to dispute the tax_liability in question duncan c turner and brian g isaacson for petitioners glenn p thomas and julie l payne for respondent opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule as explained in detail below we shall deny respondent’s motion background on or about date petitioners filed a timely section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure joint federal_income_tax return for the taxable_year on which they reported total_tax of dollar_figure total payments of dollar_figure and tax due of dollar_figure plus an estimated_tax penalty of dollar_figure interest due on the unpaid balance of dollar_figure and a penalty for failure to pay of dollar_figure for a total amount due of dollar_figure petitioners failed to remit the amount due with their tax_return respondent accepted the tax_return as filed and assessed the amount reported therein respondent did not audit petitioners’ tax_return for and did not send petitioners a notice_of_deficiency for on date respondent issued to petitioners a final notice--notice of intent to levy and notice of your right to a hearing with regard to their unpaid tax for the notice stated that petitioners owed tax penalties and interest totaling dollar_figure on date petitioners submitted to respondent a form request for a collection_due_process_hearing petitioners’ request for an administrative hearing stated in pertinent part the taxpayer has a good track record of paying his taxes timely in appropriate amounts as evidenced by the tax returns however in tax_year the taxpayer had an extraordinary tax_liability dollar_figure due to his exercise of several incentive and nonqualified_stock_options and the application of the amt rates the taxpayer was able to pay dollar_figure of the tax_liability but unfortunately the value of the stock received plummeted before year-end and is now essentially worthless thus the remaining tax_liability is currently thousands of times higher that the value of the asset received the taxpayer is working diligently and in good_faith with various professional advisors to evaluate the situation and remedy the outstanding tax_liability petitioners also stated that they intended to prepare and submit an amended income_tax return for that would reflect that they were entitled to a refund for that year and in any event the parties should explore alternatives to the proposed levy including an installment_agreement an offer_in_compromise posting a bond or substitution of other assets on date appeals officer jerry l johnson wrote to petitioners to inform them that he had scheduled their appeals_office hearing for date appeals officer johnson’s letter stated in pertinent part as explained in the above mentioned code sections and related documents a taxpayer may dispute the underlying liability in a collection_due_process_hearing only when a notice_of_deficiency was not provided to the last_known_address of the taxpayer or where the taxpayer did not otherwise have an opportunity to dispute the tax since that is the case here you will have the opportunity to discuss the liability at the hearing in that regard if you plan to present or discuss new material please send me copies at least five days before our meeting on date appeals officer johnson had a telephone conversation with petitioners’ representative during the conversation petitioners’ representative stated that through the misapplication of complex statutory provisions petitioners had overstated their tax_liability for on their original return and that they intended to submit an amended income_tax return for although the parties agreed that petitioners would be permitted to submit an amended_return the parties did not set a deadline for the submission of such amended_return on date without any further communication between the parties the appeals_office issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination signed by appeals team manager debra m brush stated in pertinent part the taxpayer has indicated he would file amended returns to mitigate the liability but such has not been done in a reasonable_time and the mere filing of such claim does not guarantee that the claim should be paid therefore the levy should be allowed to proceed as of date petitioners had not submitted to respondent an amended income_tax return for however on date petitioners submitted to respondent an amended income_tax return for which reflects that petitioners are due a refund of dollar_figure on date petitioners filed with the court a petition for lien or levy action under sec_6320 and or the sole issue raised in the petition is a challenge to the amount of petitioners’ underlying tax_liability for the petition was timely mailed to the court on date sec_6330 sec_7502 after filing an answer to the petition respondent filed a motion for summary_judgment respondent maintains that there is no dispute as to a material fact and the court should enter judgment as a matter of law sustaining the notice_of_determination dated date respondent argues that petitioners are barred from challenging the existence or amount of their underlying tax_liability for in this collection review proceeding on the ground that the tax_liability in question was self-assessed on petitioners’ original tax_return pursuant to sec_6201 petitioners filed an objection to respondent’s motion this matter was called for hearing at the court’s motions session held in washington d c counsel for both parties appeared at the hearing and made oral argument discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see 85_tc_812 79_tc_340 we are satisfied from our review of the record that there is no genuine issue as to any material fact however we conclude contrary to respondent’s position that petitioners may challenge the amount of their underlying tax_liability in this proceeding consequently we shall deny respondent’s motion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate sec_6330 prescribes the matters that a person may raise at an appeals_office hearing sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection see 114_tc_604 goza v commissioner supra in addition sec_6330 establishes the circumstances under which a person may challenge the existence or amount of his or her underlying tax_liability sec_6330 provides sec_6330 issues at hearing -- b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability respondent has promulgated interpretative regulations related to sec_6330 sec_301_6330-1 proced admin regs provides in pertinent part e matters considered at cdp hearing-- in general the taxpayer also may raise challenges to the existence or amount of the tax_liability specified on the cdp_notice for any_tax period shown on the cdp_notice if the taxpayer did not receive a statutory_notice_of_deficiency for that tax_liability or did not otherwise have an opportunity to dispute that tax_liability sec_301_6330-1 proced admin regs provides in pertinent part questions and answers the questions and answers illustrate the provisions of this paragraph e as follows q-e2 when is a taxpayer entitled to challenge the existence or amount of the tax_liability specified in the cdp_notice a-e2 a taxpayer is entitled to challenge the existence or amount of the tax_liability specified in the cdp_notice if the taxpayer did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute such liability notably respondent’s regulations do not expressly bar a person from challenging the existence or amount of tax previously reported due on a tax_return in any event respondent’s position in this case is articulated in his motion as follows respondent interprets sec_6330 to mean that a taxpayer can challenge only those liabilities asserted by respondent that differ in amount from the taxpayer’s self-determination by granting taxpayers a right to contest the existence or amount of an underlying tax_liability congress was concerned with tax_liabilities asserted by respondent rather than those originally computed and reported by the taxpayers themselves this concern is evident in the phrasing of sec_6330 which permits a taxpayer to contest an underlying tax_liability in the event that he or she has been denied a prior opportunity to contest that liability in the form of a statutory_notice_of_deficiency or otherwise it is nonsensical to permit taxpayers whose tax_liabilities are self-determined to contest under sec_6330 the liabilities they computed voluntarily reported and declared to be correct under penalty of perjury respondent further asserts that there is no suggestion in the legislative_history underlying sec_6330 that congress intended to permit taxpayers to challenge taxes that were self- assessed on a tax_return finally respondent maintains that inasmuch as sec_6330 constitutes a waiver of sovereign immunity the provision should be narrowly construed in the commissioner’s favor before proceeding we briefly review the principles of statutory construction that guide our analysis it is well settled that in interpreting a statute we start with the language of the statute itself 447_us_102 if the language of the statute is plain clear and unambiguous we generally apply it according to its terms 489_us_235 105_tc_41 in 83_tc_742 we stated that where a statute is clear on its face we would require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein however if a statute is ambiguous or silent we may look to the statute’s legislative_history to determine congressional intent 118_tc_494 citing 481_us_454 see 120_tc_69 118_tc_1 turning to sec_6330 the provision plainly states that a person may challenge the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability the term underlying tax_liability is not defined in sec_6320 or sec_6330 nor is there any specific reference to that term in the legislative_history of the provisions taken in context it is reasonable to interpret the term underlying tax_liability as a reference to the amounts that the commissioner assessed for a particular tax period in this regard the term underlying tax_liability may encompass an amount assessed following the issuance of a notice_of_deficiency under sec_6213 an amount self-assessed under sec_6201 or a combination of such amounts consistent with the foregoing the plain language of sec_6330 bars a person who has received a notice_of_deficiency from challenging his or her underlying tax_liability for that year whether the liability was self-assessed or assessed as a deficiency in a collection review proceeding inasmuch as the person was afforded a prior opportunity to challenge such liability under the deficiency procedures in contrast where a person has not received a notice_of_deficiency and has not had a prior administrative or judicial opportunity to challenge the amounts the commissioner assessed sec_6330 provides that such person may challenge the liability as part of the collection review procedure in the present case petitioners’ underlying tax_liability consists of the amount that petitioners reported due on their tax_return along with statutory interest and penalties it is clear that petitioners did not receive a notice_of_deficiency for indeed respondent was not obliged to issue a notice_of_deficiency to petitioners because the assessment in question wa sec_3 see 85_tc_527 where we observed that in a deficiency proceeding brought under sec_6213 the court may also consider the taxpayer’s claim of an overpayment for the year s in issue under sec_6512 entered under sec_6201 moreover the tax that petitioners reported due on their return is excluded from the definition of a deficiency under sec_6211 the question that remains under sec_6330 is whether petitioners did not otherwise have an opportunity to dispute such tax_liability for respondent contends that the phrase quoted above should be interpreted to exclude persons such as petitioners who have reported their tax_liability on a duly filed tax_return however respondent’s proposed interpretation would have the effect of adding terms and conditions to sec_6330 that are inconsistent with the plain language of the provision as we see it if congress had intended to preclude taxpayers from challenging in a collection review proceeding taxes that were assessed pursuant to sec_6201 the statute would have been drafted to clearly so provide simply put the plain language of the statute as enacted with an emphasis on whether there was an earlier opportunity to dispute the tax_liability provides a broader remedy than respondent’s interpretation would allow sec_6201 provides taxes shown on return --the secretary shall assess all taxes determined by the taxpayer or by the secretary as to which returns or lists are made under this title to date petitioners have not had an opportunity to dispute their tax_liability for the taxable_year in any sense of the term although petitioners reported the tax_liability that is the subject of respondent’s proposed levy on their original tax_return they now contend and would like the opportunity to show that they erred in computing the tax attributable to certain stock_options that mr montgomery exercised in the record does not reflect whether respondent has given consideration to petitioners’ amended tax_return for and their claim that their original return contained an error in sum we hold that sec_6330 permits petitioners to challenge the existence or amount of the tax_liability reported on their original income_tax return because they have not received a notice_of_deficiency for and they have not otherwise had an opportunity to dispute the tax_liability in question we also observe that carving out self-assessed amounts from the term underlying tax_liability under sec_6330 as respondent would have us do does not comport with the use of that term in sec_6311 which deals with the payment of tax by commercially acceptable means like sec_6330 it is another provision of the code relating to collection specifically sec_6311 provides in relevant part that a payment of internal revenue taxes by use of a credit card shall not be subject_to sec_161 of the truth in lending act if the error alleged by the person is an error relating to the underlying tax_liability similarly sec_6311 provides in relevant part that a payment of internal revenue taxes by use of a debit card shall not be subject_to sec_908 of the electronic_fund_transfer act if the error alleged by the person is an error relating to the underlying tax_liability in both instances use of the term continued respondent asserts that it is nonsensical to permit petitioners to challenge in a collection review proceeding the very tax that they reported to be due or self-determined on their original income_tax return we would not characterize an opportunity for respondent to review the correct amount of petitioners’ tax_liability as nonsensical as discussed above the controlling statutory language focuses on whether the person had a prior opportunity to dispute the tax liability--and petitioners have not had any such opportunity read in context and as applied in this case sec_6330 extends the substantive and procedural protections of sec_6320 and sec_6330 to taxpayers who may have erred in the government’s favor in preparing and filing their tax returns given the complexity of the federal_income_tax laws such taxpayer errors may well be common we conclude that sec_6330 is fairly read as providing a remedy to such taxpayers respondent also urges that the legislative_history of sec_6330 and principles of sovereign immunity require that the provision be construed narrowly in the commissioner’s favor we disagree we see no ambiguity in the plain language of sec_6330 that would justify resort to the legislative_history for guidance in interpreting the continued underlying tax_liability in sec_6311 patently includes self- assessed amounts provision moreover we are not aware of any specific expression of congressional intent in the legislative_history that would bar persons such as petitioners from raising a valid challenge to the existence or amount of tax previously reported due on a tax_return see huntsberry v commissioner t c pincite considering the plain language of the statute we find respondent’s reliance on principles of sovereign immunity equally unavailing our holding in this case advances the policies underlying sec_6320 and sec_6330 those sections were enacted to provide taxpayers who have been notified that the commissioner has filed a lien or intends to collect unpaid taxes by levy with a final opportunity to raise a spousal defense offer an alternative means of collection and or challenge the appropriateness of the proposed collection action moreover as pertinent herein congress provided taxpayers who are confronted with a lien or proposed levy but who have not had a prior opportunity to challenge the existence or amount of the tax_liability in question with the opportunity to do so in view of the statutory scheme as a whole we think the substantive and procedural protections contained in sec_6320 and sec_6330 reflect congressional intent that the commissioner should collect the correct amount of tax and do so by observing all applicable laws and administrative procedures to reflect the foregoing an order will be issued denying respondent’s motion for summary_judgment reviewed by the court wells cohen swift laro foley vasquez thornton haines wherry and kroupa jj agree with this majority opinion wells c j concurring respectfully i write separately to respond to the suggestion raised by judge chiechi in her opinion dissenting and concurring in part that respondent’s motion for summary_judgment should be denied on the narrow ground that sec_301_6330-1 proced admin regs fed reg date is dispositive of the issue in the instant case the issue before us is whether sec_6330 permits a taxpayer to challenge in a lien and levy action in this court the existence or amount of tax that the taxpayer previously reported due on his or her income_tax return the majority concludes and i believe correctly so that the plain language of sec_6330 permits a taxpayer to raise such a challenge judge chiechi however agrees with the result reached by the majority only insofar as petitioners may challenge the existence or amount of the tax_liability specified in the final notice i believe the majority based on its interpretation of sec_6330 correctly holds that petitioners may challenge the entire amount of tax penalties and interest that respondent assessed against them for the taxable_year sec_301_6330-1 proced admin regs quoted in petitioners not only challenge the dollar_figure amount specified in respondent’s final notice_of_intent_to_levy but they also contend that they overpaid their taxes in the amount of dollar_figure full in the majority opinion is an interpretative_regulation that does nothing more than state a general proposition to wit a taxpayer may challenge in a collection review proceeding the existence or amount of the tax_liability set forth in a final lien or levy notice if the taxpayer did not receive a notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute such liability the regulation largely tracks the language of sec_6330 with the exception that the term underlying tax_liability contained in the statute is in the regulation replaced by the phrase the tax_liability specified on the cdp_notice nowhere in the parties' motion or opposition or written and oral arguments have they cited or relied upon sec_301 e proced admin regs i suggest that the reason for the parties' failure to cite that regulation is that the proper disposition of respondent’s motion depends upon the court’s statutory construction of sec_6330 in any event the general_rule espoused in the regulation is in no way dispositive of the specific question whether sec_6330 permits a taxpayer to challenge the existence or amount of tax that was reported due on the taxpayer’s return it is respondent’s position in the instant case that tax reported due on a return and assessed by respondent under sec_6201 represents a unique assessment that congress never intended to be subject_to challenge under sec_6330 and by implication sec_301_6330-1 proced admin regs under the circumstances i believe that it is incumbent upon this court to resolve the question the parties raised and argued by analyzing the controlling statutory provision as opposed to relying upon a general statement appearing in an interpretative_regulation foley thornton and kroupa jj agree with this concurring opinion laro j concurring i agree with the majority opinion i write separately to emphasize two points underlying that opinion the term underlying tax_liability is unambiguous the relevant term underlying tax_liability is clear and unambiguous and is read easily to mean the tax_liability underlying the proposed levy the beginning and end of our inquiry therefore must be the statutory text and we must apply the plain meaning of that text tva v hill 437_us_153 ndollar_figure 310_us_534 only when text is inescapably ambiguous may we resort to the legislative_history to discern its meaning 469_us_70 n the meaning of the relevant term is not inescapably ambiguous whereas respondent essentially reads the relevant term to mean underlying tax_deficiency congress obviously knew how to use the word deficiency and presumably would have used that word in the relevant term had it intended the reading advocated by respondent legislative_history supports the majority opinion even if we were permitted to consult the legislative_history of sec_6330 to discern the meaning of the relevant term the legislative_history supports interpreting the term in accordance with its plain meaning the history to sec_6330 as stated in the committee reports and as discerned from the setting in which that section was enacted reveals that congress intended that a taxpayer be allowed under that section to dispute a tax_liability underlying a proposed levy whenever the taxpayer did not have a prior opportunity to dispute that liability either through the receipt of a notice_of_deficiency or otherwise the enactment of sec_6330 followed more than a year of congressional investigations and hearings over the future of the internal_revenue_service irs resulting in highly publicized criticisms of the agency’s collection methods mesa oil inc v united_states aftr 2d ustc par big_number d colo we know from the senate report that the senate_finance_committee intended that sec_6330 would establish formal procedures designed to insure due process where the irs seeks to collect taxes by levy s rept pincite 1998_3_cb_537 we also know from that report that the committee believed that the addition of sec_6330 would afford to taxpayers in dealing with the irs rights which were similar to the rights afforded to all persons in dealing with any other creditor s rept supra pincite c b pincite to this end the committee declared the commissioner would by virtue of sec_6330 need henceforth to afford taxpayers adequate notice of collection activity and a meaningful hearing before the irs deprives them of their property id the committee believed that these procedures would increase fairness to taxpayers id the history of sec_6330 also reveals that the administration had during the legislative process voiced its concern to two members of congress that the relevant term included self-assessed liabilities and that those liabilities should not be included within the breadth of that section see letter from l anthony sutin acting assistant attorney_general to the hon william v roth jr chairman committee on finance u s senate and the hon william archer chairman committee on ways and means u s house of representatives date reprinted in tax notes today tnt date letter from robert e rubin secretary_of_the_treasury to the hon william archer chairman committee on ways and means u s house of representatives date reprinted in tax notes today tnt date cf statement of administration policy office of management and budget date reprinted in tax notes today tnt date the administration wrote those letters after the senate passed the senate’s version of sec_6330 h_r sec_3401 sec_105th cong 2d sess date but before the conference committee amended that version to read as enacted the conferees however opted not to change the relevant term to address the administration’s stated concern the senate version of sec_6330 see id cong rec s4163 daily ed date provided emphasis added sec_6330 issues at hearing --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- a challenges to the underlying tax_liability as to existence and amount b appropriate spousal defenses c challenges to the appropriateness of collection actions and d offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 as enacted provided emphasis added sec_6330 issues at hearing a in general the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability as to the emphasized language the conference_report states the conference agreement includes a modified form of the senate amendment the irs would be required to provide the taxpayer with a notice_of_intent_to_levy formally stating its intention to collect a tax_liability by levy against the taxpayer’s property or rights to property in general any issue that is relevant to the appropriateness of the proposed collection against the taxpayer can be raised at the pre-levy hearing for example the taxpayer can request innocent spouse status make an offer-in-compromise request an installment_agreement or suggest which assets should be used to satisfy the tax_liability however the validity of the tax_liability can be challenged only if the taxpayer did not actually receive the statutory_notice_of_deficiency or has not otherwise had an opportunity to dispute the liability h conf rept pincite 1998_3_cb_1019 emphasis added the conferees’ use of the term tax_liability in both places is consistent with a plain meaning application and is inconsistent with the position taken by respondent in this case foley j agrees with this concurring opinion gale j concurring i agree with result reached by the majority i write separately to address respondent’s contention that the legislative_history supports an interpretation of sec_6330 that precludes a taxpayer’s ability to dispute a tax_liability reported on the return a self-reported or self-assessed liability in a sec_6330 proceeding assuming that the language of sec_6330 contains sufficient ambiguity to justify resort to the legislative_history that history offers little support for respondent’s position and indeed suggests the contrary sec_6330 originated in sec_3401 of the senate version of h_r the bill that after amendment was enacted as the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_747 the predecessor of sec_6330 in the senate version provided without limitation that a taxpayer could raise in a sec_6330 proceeding challenges to the underlying tax_liability as to existence or amount h_r sec_3401 sec_105th cong 2d sess cong rec s4163 daily ed date the expansive senate version provoked a critical response from the treasury_department and other representatives of the executive branch concerned with its overbreadth an omb statement of administration policy issued after the senate_finance_committee reported the senate version and a letter from the treasury secretary sent to the chairman of the house ways means committee after senate passage with respect to the house- senate conference on the legislation both identified two principal concerns of overbreadth namely that under the senate version a taxpayer could dispute in a sec_6330 proceeding i tax_liabilities that had been previously litigated or ii tax_liabilities that had been self-assessed see statement of administration policy executive office of the president office of management and budget on h_r - internal_revenue_service restructuring and reform act reported by the senate committee on finance date reprinted in tax notes today tnt date letter from robert e rubin secretary_of_the_treasury to william archer chairman committee the omb statement of administration policy states however some of the new procedural provisions in the reported bill may unintentionally make it easier for noncompliant taxpayers to avoid paying their fair share of taxes for example the bill would allow additional appeals and court challenges before the irs can collect tax from a taxpayer who refuses to pay even if the taxpayer has voluntarily self-assessed the amount due or a court has held that the taxpayer owes the tax emphasis added on ways means u s house of representatives date reprinted in tax notes today tnt date the final version of the legislation devised by the conference committee added the following emphasized limiting language in sec_6330 sec_6330 issues at hearing b underlying liability the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability emphasis added i would submit that it is clear that the conferees in adding this limiting language to the statute intended to address the expressed concern about a taxpayer’s ability to dispute previously litigated tax_liabilities in a sec_6330 proceeding the new language is directed specifically at a taxpayer’s previous opportunities for dispute either by having been afforded an opportunity for a deficiency proceeding or treasury secretary rubin’s letter states the senate bill provides taxpayers with additional advance notification and appeal rights prior to levy the appeal right in levy cases would enable taxpayers to litigate the same tax_liability repeatedly the provision would change the entire collections process including the process for many taxpayers who have self-assessed their tax_liability but not paid in full emphasis added otherwise as for example in the case of taxes not eligible for deficiency proceedings but one cannot as readily infer from the statutory modifications an intention to foreclose consideration of self-assessed liabilities in a sec_6330 proceeding the report of the conference committee is similarly opaque lacking any specific indication that the conferees intended to address the concern expressed about allowing taxpayers to dispute self-assessed liabilities in a sec_6330 proceeding the only reference in the report to the newly added limiting language of the statute is a single sentence that closely tracks the statute in general any issue that is relevant to the appropriateness of the proposed collection against the taxpayer can be raised at the pre-levy hearing however the validity of the tax_liability can be challenged only if the taxpayer did not actually receive the statutory_notice_of_deficiency or has not otherwise had an opportunity to dispute the liability h conf rept pincite 1998_3_cb_747 emphasis added these aspects of the legislative_history rather than offering any support for respondent’s position give rise to a negative inference concerning congress’s intention to foreclose review of self-assessed liabilities in sec_6330 proceedings having been advised of the executive branch’s concern about allowing taxpayers to dispute self-assessed liabilities in sec_6330 proceedings the conferees’ failure to refer to self-assessed amounts when modifying the provision at issue in either the statute itself or the conference_report suggests that they chose not to address this particular concern swift laro foley marvel and wherry jj agree with this concurring opinion marvel j concurring i agree with the majority that respondent’s motion for summary_judgment must be denied in this case there are several reasons for doing so including the reasons set forth in the majority opinion i believe however that the facts of this case raise a serious factual issue as to whether the taxpayers received the hearing mandated by sec_6330 and on this ground alone i would deny respondent’s motion the majority opinion states that on date petitioners submitted a request for an administrative hearing in the letter accompanying the request petitioners’ representative advised the internal_revenue_service that petitioners intended to file an amended income_tax return to more appropriately report the exercise of the incentive and nonqualified_stock_options that gave rise to petitioners’ unpaid tax_liability for petitioners’ representative also challenged the appropriateness of the proposed levy indicated that the levy would cause irreparable harm to petititoners and stated that there were reasonable collection alternatives appeals officer johnson had a conversation with petitioners’ representative on date in which he agreed that petitioners would be permitted to submit the amended_return but he did not set any deadline for doing so on date without any further notice to petitioners and apparently without holding the required hearing the appeals_office issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or these facts raise a material issue of fact regarding whether or not petitioners received the hearing to which they were entitled under sec_6330 sec_6330 requires that a taxpayer who timely requests a hearing receive a hearing in this case petitioners were not only challenging the underlying tax_liability but they were also challenging the reasonableness of the proposed levy and had clearly stated their desire to explore collection alternatives at the sec_6330 hearing the issuance of the notice_of_determination without any warning to petitioners and without any hearing deprived petitioners of the opportunity to present and receive a determination on all relevant issues as required by sec_6330 and if instead of precipitously issuing the notice_of_determination the appeals_office had notified petitioners that it was rescheduling the hearing that was originally scheduled for date petitioners would have had fair warning and could have prepared to present all of their issues at the hearing including those related to the underlying tax_liability as it turned out petitioners submitted their amended_return reflecting that they were due a refund of dollar_figure on date taxpayers who assert that they intend to file an amended_return for the first time in connection with a hearing under sec_6320 or sec_6330 should not take solace from the majority opinion the majority opinion addresses a case in which the petitioners apparently demonstrated to the appeals_office that they were serious about filing an amended_return and that they had substantial reasons for doing so because the appeals_office agreed to give petitioners time to file their amended_return a taxpayer who procrastinates and seeks to rely solely on his announced intention to file an amended_return as a defense to a proposed levy or lien in a sec_6320 hearing or in a sec_6320 proceeding before this court proceeds at his peril as his undocumented intention is not likely to be viewed as a credible challenge to the underlying tax_liability haines goeke and wherry jj agree with this concurring opinion goeke j concurring in result i agree with the result reached by the majority and its interpretation of the term underlying tax_liability i write separately to clarify the significance of petitioners’ amended_return under sec_6330 petitioners were permitted to raise at the hearing challenges to the existence or amount of their underlying tax_liability petitioners raised a challenge to the amount of their underlying liability and the parties agreed that petitioners would be permitted to submit an amended_return reflecting their position the appeals officer abruptly issued the notice_of_determination petitioners subsequently submitted an amended_return i believe that if petitioners had been given a reasonable opportunity to challenge the amount of their underlying liability during the hearing process eg by filing an amended_return and they had failed to do so then we should not review the underlying tax_liability because it was not properly raised at the hearing but in this case they were not given the opportunity to challenge their underlying liability so the hearing was inadequate this situation is analogous to offers in compromise oic before an oic can be considered the taxpayer must submit current financial information moorhous v commissioner tcmemo_2003_183 see also rodriguez v commissioner tcmemo_2003_153 finding that the appeals officer did not abuse his discretion in not considering oic where all required returns had not been filed without this information the appeals officer cannot properly consider the oic likewise a taxpayer desiring to challenge the existence or amount of the underlying tax_liability who has not previously filed an amended_return should generally be required to file an amended_return in conjunction with the hearing if such amended_return is requested by the appeals officer in order to satisfy the requirement that the liability be at issue at the hearing although petitioners’ amended_return reflects that they are due a refund of dollar_figure i do not interpret the majority as implying that we have the authority to order a refund if petitioners establish that they have overpaid their taxes our jurisdiction under sec_6330 is limited to deciding whether respondent can proceed with the proposed collection action accordingly we would need only decide whether petitioners’ tax_liability is equal to or less than the amount they previously paid for the year haines and wherry jj agree with this concurring opinion gerber j dissenting with due respect i dissent from the holding of the majority i agree that the majority’s literal reading of the phrase underlying tax_liability is one possible way to interpret that phrase it is my view however that the phrase underlying tax_liability when considered in the context of sec_6330 and specifically in context of sec_6330 could also be read to not include a tax_liability that a taxpayer has reported and admitted was owing the intent of the statute was to give a taxpayer the right to challenge the underlying tax_liability if the taxpayer did not otherwise have an opportunity to dispute such tax_liability sec_6330 emphasis added that phrase should not be interpreted to mean that a person could contest their own judgment as to the correct_tax the opportunity to contest tax_liabilities is without exception granted by statute if a person files a tax_return and self- assesses or admits to owing a tax_liability but fails to pay the admitted liability the statutory opportunity to contest such liability has traditionally been through a refund_suit it is well established that the united_states is immune from suit except where congress by specific statute has waived its sovereign immunity see eg 312_us_584 we must distinguish the circumstances we consider from deficiency proceedings where we have authority to consider overpayments see sec_6512 a proceeding under sec_6330 continued normally with respect to an income_tax_liability the right to sue for a refund requires full payment of the disputed liability under the majority’s reading of sec_6330 there would be no such requirement for payment prior to being able to contest the underlying merits of a self-assessed amount in the context of a sec_6330 hearing before this court the majority’s interpretation results in a dramatic and improbable change from more than years of established tax litigation procedure and precedent if congress had intended such a dramatic change it certainly would have made some reference or modification to the existing statutory framework for refund claims and or suits finally i find it inconceivable that congress intended that taxpayers who filed returns admitting that they owed tax are to be given the opportunity to contest their own assessment of the tax due when the respondent seeks to collect it it is my view that congress intended to ensure that taxpayers had certain rights with respect to the collection process and to permit them to contest any changes respondent proposed if they had not already had the opportunity to do so chiechi j agrees with this dissenting opinion continued is not a deficiency proceeding including respondent’s proposed changes from a taxpayer’s self-assessed tax_liability halpern j dissenting i introduction i cannot agree with the majority that the term underlying tax_liability as used in sec_6330 is to be interpreted as a reference to the amounts that the commissioner assessed for a particular tax period majority op p what i believe to be a mistaken interpretation of the term leads the majority to a plain language reading of sec_6330 that would allow a taxpayer at a sec_6330 hearing to challenge the government’s right to collect from her the portion of any_tax that she had reported but failed to pay the meaning of the term underlying tax_liability in sec_6330 is ambiguous because it is ambiguous we are entitled to examine extrinsic evidence to discern its meaning the legislative_history of sec_6330 leads me to agree with respondent that as used in that section the term underlying tax_liability refers to liabilities asserted by the commissioner that differ in amount from liabilities self- assessed by the taxpayer i conclude therefore that at a sec_6330 hearing a taxpayer may not challenge the government’s right to collect from her any reported but unpaid tax for the reasons stated i dissent the term self-assessed is somewhat of a misnomer in that tax reported on a return is actually assessed by the commissioner see sec_6201 i use the term in the colloquial sense ii sec_301_6330-1 proced admin regs before proceeding it is necessary to comment on the majority’s disposition of sec_301_6330-1 proced admin regs set forth in pertinent part on page of the majority’s opinion subsection e of that regulation states quite clearly that at a sec_6330 collection_due_process cdp hearing the taxpayer may raise challenges to the existence or amount of the tax_liability specified on the cdp_notice if the taxpayer did not receive a statutory_notice_of_deficiency for that tax_liability or did not otherwise have an opportunity to dispute that tax_liability emphasis added see also subsection e q a-e2 similar the pertinent language of subsection e of the regulation is essentially the same as the language of sec_6330 except that in the regulation the term tax_liability specified on the cdp_notice is substituted for the term underlying tax_liability thus the drafters of the regulation fixed the meaning of the term underlying tax_liability as the tax_liability specified on the cdp_notice as the majority recites on date respondent issued to petitioners a final notice cdp_notice stating that petitioners owed tax penalties and interest for totaling sec_301_6320-1 q a-e2 proced admin regs is similar but relates to liens rather than levies dollar_figure majority op p the dispute here is over whether petitioners could challenge respondent’s right to collect that debt or at least the tax portion of it at the sec_6330 hearing they subsequently requested the regulations under sec_6330 cited above appear to be dispositive of that issue in petitioners’ favor surprisingly however neither party mentioned those provisions in their papers or oral argument with respect to respondent’s motion for summary_judgment and the majority treats the provisions almost as an afterthought proceeding to consider whether the term underlying tax_liability means something quite different than the meaning given the term in the regulations if respondent’s position in this case is that the term underlying tax_liability means liabilities in excess of self-assessed liabilities then that position is directly contradicted by the meaning fixed for that term in the regulations ie the tax_liability specified on the cdp_notice the majority has not even asked respondent to explain that contradiction to me the best course would be to ask respondent to explain the contradiction and perhaps say oops as a matter of judicial economy we should attempt to recently by chief_counsel notice cc-2002-043 reprinted in tax notes today tnt attorneys working in the office_of_chief_counsel internal_revenue_service were reminded that the office does not take positions in litigation that are inconsistent with positions that the commissioner has taken in published guidance including regulations resolve the dispute in front of us on the basis of sec_301_6330-1 proced admin regs if at all possible i continue with my dissent because the ambiguity that afflicts the statute also afflicts the regulation and respondent may say oops only because the regulation does not say what he wants it to say and the secretary may try to amend it in which case the majority’s analysis becomes relevant iii sec_6330 a introduction the majority adequately describes the general operation of sec_6330 majority op pp putting aside sec_301_6330-1 proced admin regs the question presented is whether respondent’s appeals_office could pursuant to sec_6330 refuse to allow petitioners to challenge their obligation to pay the amount of tax that they had reported but not paid the unpaid tax it is clear and respondent does not suggest otherwise that petitioners did not receive a statutory_notice_of_deficiency with respect to the unpaid tax nor doe sec_4 generally when a return of tax is made and an amount of tax is shown on the return the person making the return shall without assessment or notice_and_demand pay such tax at the time and place the return is filed sec_6151 as used in sec_6330 the term statutory_notice_of_deficiency refers to the means by which in the case of certain taxes including the income_tax the irs notifies a person that it has determined a deficiency in that person’s tax see sec_6212 in the context of those taxes the term continued respondent argue that petitioners otherwise had an opportunity to dispute the unpaid tax within the meaning of sec_6330 rather respondent’s contention that petitioners’ obligation to pay the unpaid tax is not properly at issue is based on his position that as used in sec_6330 the term underlying tax_liability is properly interpreted to refer only to amounts asserted by the internal_revenue_service irs in excess of the amount of tax reported by the taxpayer on her return in the context of the income_tax that amount would generally correspond to the amount of any deficiency assessed by the commissioner and would exclude any amount of self-assessed tax such as the unpaid tax here in issue as previously discussed the majority interprets the term underlying tax_liability in sec_6330 to mean the amounts that the commissioner assessed for a particular tax continued deficiency essentially means the amount by which a person’s tax_liability exceeds the tax shown on the person’s return see sec_6211 respondent’s regulations provide an opportunity to dispute a liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability sec_301_6330-1 q a-e2 proced admin regs without regard to sec_6330 a taxpayer’s subsequent disavowal of a reported and assessed but unpaid income_tax_liability amounts to an informal claim_for_abatement see fayeghi v commissioner tcmemo_1998_297 affd 211_f3d_504 9th cir because such a claim has no formal procedural significance see sec_6404 presumably it is not subject_to the appeals process period sometimes simply assessed amounts thus for the majority in the context of a tax that is subject_to the deficiency procedures such as the income_tax the term underlying tax_liability means the sum of any self-assessed tax plus any deficiency assessment id pp i agree with the majority that the term underlying tax_liability must be interpreted in context id p and only add as stated by the court_of_appeals for the fifth circuit however even apparently plain words divorced from the context in which they arise and in which their creators intended them to function may not accurately convey the meaning the creators intended to impart it is only therefore within a context that a word any word can communicate an idea 860_f2d_1266 5th cir b language of sec_6330 sec_6330 provides b underlying liability the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory on p the majority states in the present case petitioners’ underlying tax_liability consists of the amount that petitioners reported due on their tax_return along with statutory interest and penalties since petitioners paid a portion of the amount they reported due on their return it would seem that for the majority the term underlying tax_liability includes both paid and unpaid assessments of tax the majority does not say whether under sec_6330 we have the authority to order a refund i do not see how we do since our jurisdiction under that section is to review the commissioner’s determination to proceed with collection of a given amount to the extent that chief_judge wells in his concurring opinion suggests to the contrary i disagree notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability having determined as a first step that the term underlying tax_liability means assessed amounts the majority proceeds as a second step to find the plain meaning of sec_6330 without adequately considering whether the phrasing of that provision contradicts such meaning thus consider the meaning of sec_6330 with respect to the following hypothetical taxpayer if as the majority would have it the term underlying tax_liability means assessed amounts the taxpayer files a return but fails to pay the dollar_figure tax shown on that return which tax is assessed by the commissioner the return assessment subsequently the commissioner determines that additional tax of dollar_figure is due and sends the taxpayer a notice_of_deficiency in that amount which the taxpayer receives and ignores resulting in a subsequent assessment of dollar_figure the notice assessment the taxpayer’s total composite liability is dollar_figure if at a sec_6330 hearing the taxpayer attempts to challenge the commissioner’s right to collect the dollar_figure liability and if the taxpayer’s underlying tax_liability equates to the assessed amounts then does not the plain language of sec_6330 dictate that the taxpayer can challenge both the for an example of a composite liability where the taxpayer did not ignore the notice_of_deficiency see fayeghi v commissioner supra return assessment and the notice assessment dollar_figure ie because the taxpayer did not receive a notice_of_deficiency for the composite liability of dollar_figure yet the majority would reach the opposite conclusion ie the hypothetical taxpayer could challenge neither assessment on the basis that the hypothetical taxpayer was afforded a prior opportunity to challenge such the composite liability under the deficiency procedures majority op p it is not clear to me how under the deficiency procedures a taxpayer can challenge a return assessment that she has not paid see eg o’connor v commissioner tcmemo_1992_410 tax_court cannot enter a decision determining an overpayment of assessed tax where the assessed tax has not been paid sec_6404 forestalls forced abatement of any assessed income_tax and we know of no basis upon which we could hold that petitioner is entitled to credits for any amounts assessed but not paid alternatively the majority could stick with its interpretation of the term underlying tax_liability as assessed amounts and interpret the term if in sec_6330 to mean to the extent that however would be an abandonment of viz the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period to the extent as opposed to if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability its plain language claim finally the majority might decide that the meaning of the term underlying tax_liability is not fixed ie it does not always mean all assessed amounts thus eg in the case of a composite liability the underlying tax_liability might be exclusive of the deficiency if the deficiency was the subject of a notice assessment or the taxpayer otherwise had an opportunity to dispute the deficiency10 and inclusive of the deficiency in all other instances under that argument in the example used above the underlying tax_liability would be dollar_figure since the deficiency of dollar_figure was the subject of a notice assessment if instead the taxpayer had not received the notice_of_deficiency and did not otherwise have an opportunity to dispute the deficiency then the underlying tax_liability would be dollar_figure the result under that alternative approach is similar to the result reached under respondent’s interpretation in that at least in some circumstances the term underlying tax_liability means something other than the total assessments made by the a taxpayer would have otherwise had an opportunity to dispute and would therefore be precluded from challenging at a sec_6330 hearing such amount without having received a notice_of_deficiency if for example following the commissioner’s examination of her income_tax return and determination_of_a_deficiency in tax the taxpayer had executed a waiver_of_restrictions_on_assessment_and_collection thus making it unnecessary for the commissioner to mail to her a notice_of_deficiency see 117_tc_324 commissioner for the taxable_period from a plain meaning standpoint such a reading of the statute would seem to be no more preferable than respondent’s interpretation indeed the benefit of respondent’s interpretation ie that the term underlying tax_liability in sec_6330 refers only to that portion of the underlying tax_liability that the taxpayer failed to report is that it does not in most cases require mental gymnastics to square such term with the remaining language of the sectiondollar_figure based on the foregoing i am satisfied that the term underlying tax_liability as used in sec_6330 is susceptible to more than one reasonable interpretationdollar_figure we may therefore look beyond the language of the provision in our endeavor to discern congress’s purpose of course if it turns out that respondent’s interpretation is actually that the term equates to the tax_liability specified on the cdp_notice which is the term used in sec_301_6330-1 proced admin regs then such interpretation presents similar ambiguities to those discussed in the text in 120_tc_114 halpern j concurring without benefit of a consideration of the legislative_history discussed below i concluded that the term underlying tax_liability as used in sec_6330 means the tax on which the commissioner based his assessment whether shown on the return or determined by the commissioner i have since changed my mind c extrinsic interpretive aid sec_1 use of the term elsewhere in the section besides appearing in sec_6330 the term underlying tax_liability appears in sec_6330dollar_figure sec_6330 provides sec_6330 judicial review of determination -- the person the subject of a sec_6330 determination may within days of a determination under this section appeal such determination -- a to the tax_court and the tax_court shall have jurisdiction with respect to such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states we have interpreted sec_6330 to mean that we have jurisdiction in sec_6330 cases involving the types of taxes eg income estate_and_gift_taxes that we normally may consider regardless of whether the sec_6330 case in front of us involves a deficiency in such taxes see 116_tc_60 under that interpretation the term underlying tax_liability means the type of tax at issue dollar_figure neither petitioner nor respondent argues for that as pertinent to this proceeding both provisions originated with the addition of sec_6330 to the internal_revenue_code by the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_747 in 115_tc_329 we interpreted the term underlying tax_liability in sec_6330 as including any amounts owed by a taxpayer continued meaning in this case indeed such interpretation makes little sense in the context of sec_6330 accordingly we cannot resolve this case on the basis of the meaning of the term underlying tax_liability as used in sec_6330 which in any event the majority does not mention dollar_figure legislative_history of sec_6330 sec_6330 was added to the internal_revenue_code by the internal_revenue_service restructuring and reform act of the act publaw_105_206 112_stat_747 h_r 105th cong 2d sess h_r is the bill that when enacted became the act as passed by the house of representatives h_r did not contain any version of sec_6330 sec_6330 was added by a senate amendment to h_r the senate amendment see h_r sec_3401 sec_105th continued pursuant to the tax laws as that statement was not necessary to resolve the case the case did not involve self-assessed amounts it is dicta that does not control this case the term underlying tax_liability also appears in sec_6311 which deals with the payment of taxes by commercially acceptable means in relevant part sec_6311 provides that a payment of internal revenue taxes by use of a credit card shall not be subject_to sec_161 of the truth in lending act if the error alleged by the person is an error relating to the underlying tax_liability sec_6311 provides a similar rule with respect to payments made by debit cards those provisions were added to the internal_revenue_code by the taxpayer_relief_act_of_1997 publaw_105_34 sec a 111_stat_995 it is by no means apparent that congress intended the same meaning to apply for purposes of sec_6311 and sec_6330 cong 2d sess cong rec s4163 daily ed date the senate amendment provides without qualification that at a cdp hearing taxpayers can raise challenges to the underlying tax_liability as to existence or amount id in response to the senate amendment administration officials expressed concern over the breadth of the proposed appeal rights noting among other concerns that under the senate amendment taxpayers could challenge even self-assessed ie reported amounts at cdp hearings see statement of administration policy office of management and budget date reprinted in tax notes today tnt date letter from the hon robert e rubin secretary_of_the_treasury to the hon william archer chairman committee on ways and means u s house of representatives date reprinted in daily tax report dtr at l-3 date department of treasury views dollar_figure the limiting language found in sec_6330 originated in the conference agreement on h_r while the accompanying committee report the conference_report h conf rept pincite 1998_3_cb_747 reveals neither the impetus for nor the intended effect of the see also letter from l anthony sutin acting assistant attorney_general to the hon william v roth jr chairman committee on finance u s senate and the hon william archer chairman committee on ways and means u s house of representatives date reprinted in daily tax report dtr at l-7 date department of justice views change to the senate amendment reflected in sec_6330 it is reasonable to infer that the conferees were responding at least in part to the stated concerns of administration officials and did not intend the result reached by the majority the foregoing inference is supported by other language in the conference_report regarding the scope of the sec_6330 hearing the report provides however the validity of the tax_liability can be challenged only if the taxpayer did not actually receive the statutory_notice_of_deficiency or has not otherwise had an opportunity to dispute the liability id pincite c b pincite emphasis added that language suggests that congress did not intend to allow challenges to the commissioner’s right to collect the unpaid tax_liability in those instances in which the taxpayer’s nonreceipt of a statutory_notice_of_deficiency is solely attributable to the fact that the commissioner did not determine a deficiency in the first place rather the reference to actual receipt of the notice_of_deficiency suggests that in the case of taxes subject_to the deficiency procedures such as the income_tax congress was targeting the situation in which although the commissioner determined a deficiency and properly issued a statutory_notice_of_deficiency the taxpayer did not actually or constructively see 114_tc_604 receive that notice17 and therefore did not have a realistic opportunity to challenge the proposed deficiency in the tax courtdollar_figure that interpretation is consistent with respondent’s position that the term underlying tax_liability as used in sec_6330 does not include self-assessed amounts iv conclusion i conclude that sec_6330 describing the limited circumstances in which a taxpayer may challenge the existence or amount of the underlying tax_liability at a sec_6330 hearing does not allow the taxpayer to challenge her obligation to pay any reported but unpaid taxdollar_figure accordingly in informal remarks one treasury official specifically identified that situation as the proper focus of any expanded appeal rights see holmes proposed taxpayer rights changes questioned by treasury attorney rizek daily tax rept at g-3 date see also donmoyer treasury still ignoring irs reform bill’s controversial elements tax note sec_411 describing associate tax_legislative_counsel rizek as one of treasury’s chief negotiators during the drafting of the irs reform bill a notice_of_deficiency mailed to a taxpayer’s last_known_address is sufficient to commence the usual 90-day period during which the taxpayer may petition the tax_court for a redetermination of the deficiency regardless of whether the taxpayer actually receives the notice see eg 81_tc_42 tatum v commissioner tcmemo_2003_115 n see also sec_6212 sec_301_6212-2 proced admin regs i acknowledge that such conclusion is at odds with dicta appearing in prior reports of the court which reflect concessions made by the commissioner see 119_tc_252 commissioner conceded that taxpayer was entitled to dispute self-assessed liability at cdp hearing continued putting aside sec_301_6330-1 proced admin regs the reported but unpaid tax here in question is not properly at issuedollar_figure continued 119_tc_140 same in the context of interest and penalties attributable to a self-assessed liability that is not to say that at a sec_6330 hearing a taxpayer may not show that she has no liability or a reduced liability for a deficiency properly before the appeals_office pursuant to sec_6330 on account of erroneous items on her return or indeed items eg overlooked deductions not on her return the question is whether during a sec_6330 hearing a taxpayer has the right to challenge her obligation to pay any amount shown on her return but remaining unpaid she does not the absence of such a right however does not foreclose the taxpayer from submitting an amended_return or upon payment filing a claim_for_refund chiechi j dissenting in part and concurring in part i dissent from the holding and rationale of the majority opinion i concur with the majority opinion only to the extent that the majority opinion results in allowing petitioners to challenge the existence or the amount of the tax_liability specified in the final notice--notice of intent to levy and notice of your right to a hearing notice_of_intent_to_levy with respect to their taxable_year the foregoing result is the only proper result in the instant case because the following regulations which bind respondent require it e matters considered at cdp hearing-- in general the taxpayer also may raise challenges to the existence or amount of the tax_liability specified on the cdp_notice for any_tax period shown on the cdp_notice if the taxpayer did not receive a statutory_notice_of_deficiency for that tax_liability or did not otherwise have an opportunity to dispute that tax_liability questions and answers the questions and answers illustrate the provisions of this paragraph e as follows 1the notice_of_intent_to_levy specified that petitioners had a total_tax liability for of dollar_figure that liability consisted of the tax due penalties and interest thereon totaling dollar_figure which petitioners reported in their federal_income_tax return for that they filed on or about date and which respondent assessed plus any penalties as well as interest on the total liability accruing after date and before date the date on which respondent issued the notice_of_intent_to_levy with respect to petitioners’ taxable_year q-e2 when is a taxpayer entitled to challenge the existence or amount of the tax_liability specified in the cdp_notice a-e2 a taxpayer is entitled to challenge the existence or amount of the tax_liability specified in the cdp_notice if the taxpayer did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute such liability sec_301_6330-1 q a-e2 proced admin regs emphasis added holmes j agrees with this dissenting in part and concurring in part opinion
